PER CURIAM.
We think the judgment Was against the weight of evidence and that the facts were as testified to by the witness White and the defendant, namely, that the plaintiff, by a mutual agreement between him, White, and the defendant, was to pay for the furniture, and the defendant and White were to pay the rent and incidental expenses. The purchase of the pool tables was a subsequent matter with which the defendant had nothing to do. The expense of that purchase was to be shared between White and the plaintiff in proportions agreed upon between them. The other items embraced in the recovery need not now be discussed. The judgment should be reversed, and a new trial ordered, with costs to the appellant to abide the event.